
	
		III
		110th CONGRESS
		2d Session
		S. RES. 560
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2008
			Mrs. Boxer (for herself
			 and Mr. Inhofe) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Proclaiming the week of May 18 through May
		  24, 2008, as National Public Works Week. 
	
	
		Whereas public works infrastructure, facilities, and
			 services are of vital importance to the health, safety, and well-being of the
			 people of the United States;
		Whereas those facilities and services could not be
			 provided without the dedicated efforts of public works professionals, including
			 engineers and administrators, who represent State and local governments
			 throughout the United States;
		Whereas those individuals design, build, operate, and
			 maintain the transportation systems, water infrastructure, sewage and refuse
			 disposal systems, public buildings, and other structures and facilities that
			 are vital to the citizens and communities of the United States; and
		Whereas it is in the interest of the public for citizens
			 and civic leaders to understand the role that public infrastructure plays
			 in—
			(1)protecting the
			 environment;
			(2)improving public
			 health and safety;
			(3)contributing to
			 economic vitality; and
			(4)enhancing the
			 quality of life of every community of the United States: Now, therefore, be
			 it
			
	
		That the Senate—
			(1)proclaims the
			 week of May 18 through May 24, 2008, as National Public Works
			 Week;
			(2)recognizes and
			 celebrates the important contributions that public works professionals make
			 every day to improve—
				(A)the public
			 infrastructure of the United States; and
				(B)the communities
			 that those professionals serve; and
				(3)urges citizens
			 and communities throughout the United States to join with representatives of
			 the Federal Government and the American Public Works Association in activities
			 and ceremonies that are designed—
				(A)to pay tribute to
			 the public works professionals of the Nation; and
				(B)to recognize the
			 substantial contributions that public works professionals make to the
			 Nation.
				
